IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE

                            AT JACKSON

                       DECEMBER 1997 SESSION
                                                    FILED
                                                     February 4, 1998

                                                    Cecil Crowson, Jr.
STATE OF TENNESSEE,              )                  Appellate C ourt Clerk
                                 )
          Appellee,              )   C.C.A. No. 02C01-9611-CC-00419
                                 )
v.                               )   Hardeman County
                                 )
ERIC MCKINNIE,                   )   Hon. Jon Kerry Blackwood, Judge
                                 )
          Appellant.             )   (Sentencing)




FOR THE APPELLANT:                   FOR THE APPELLEE:

DAVID H. CRICHTON                    JOHN KNOX WALKUP
P.O. Box 651                         Attorney General & Reporter
Bolivar, TN 38008
                                     DEBORAH A. TULLIS
                                     Assistant Attorney General
                                     450 James Robertson Parkway
                                     Nashville, TN 37243-0493

                                     ELIZABETH T. RICE
                                     Dist. Attorney General
                                     302 Market Street
                                     Somerville, TN 38068

                                     JERRY NORWOOD
                                     Asst. District Attorney General
                                     302 Market Street
                                     Somerville, TN 38068




OPINION FILED: _____________

AFFIRMED PURSUANT TO RULE 20


CURWOOD WITT, JUDGE
                                       OPINION



               The defendant, Eric McKinnie, appeals the sentencing determination

of the Hardeman County Circuit Court. After a jury convicted the defendant of

aggravated robbery, a Class B felony, the trial court sentenced the defendant as a

standard offender to a nine-year term of incarceration. We affirm the judgment of

the trial court pursuant to Court of Criminal Appeals Rule 20.



               The defendant and a co-defendant robbed the Whiteville Amoco

station of $900.00. Both the defendant and the co-defendant wore masks and

pointed guns at the clerk. The defendant’s prior criminal record included convictions

in 1995 for simple assault, in 1993 for possession of a controlled substance and

evading arrest, and for various traffic violations.



               The trial court relied upon the defendant’s previous history of criminal

convictions or criminal behavior in addition to those necessary to establish the

range in enhancing the sentence from the minimum of eight years to nine years.

See Tenn. Code Ann. § 40-35-114(1) (1997). The defendant’s single complaint on

appeal is that the nine-year sentence is excessive.



               The record of the defendant’s prior criminal history and behavior, not

controverted at the sentencing hearing and admitted by the defendant in his brief,

adequately supports the trial court’s sentence enhancement of one year, especially

in view of the trial court’s discretion in weighing any enhancement and mitigating

factors. Tenn. Code Ann. § 40-35-210, Sentencing Commission Comments (1997);

State v. Hayes, 899 S.W.2d 175, 185 (Tenn. Crim. App. 1995). If appellate review

reflects the trial court properly considered all relevant factors and its findings of fact

are adequately supported in the record, this court must affirm the sentence, “even

if we would have preferred a different result.” State v. Fletcher, 805 S.W.2d 785,

789 (Tenn. Crim. App. 1991). The judgment of the trial court is affirmed. Tenn. Ct.

                                            2
Crim. App. R. 20.



                                      _________________________
                                      CURWOOD WITT, JUDGE

CONCUR:


______________________________
JOE B. JONES, PRESIDING JUDGE



_______________________________
JERRY L. SMITH, JUDGE




                                  3